Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 6, 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite an ad database that stores a plurality of ads, each ad of the plurality of ads providing advertising content, to be provided in connection that contains content in addition to the advertising content, the ad database having a Uniform Product Code (UPC) field that associates one or more of the plurality of ads in the ad database with one or more Uniform Product Codes (UPCs); accept inputs by one or more users to associate one or more UPCs with one
or more ads in the ad database; receive a first query for advertising content; process the first query for advertising content to identify a first UPC code specified in the query; retrieve a first ad from the ad database as a function of the first UPC code;
and respond to the query by providing the first ad for consumption in conjunction.    This is considered in the Abstract Idea grouping of certain methods of organizing human 
executed, cause the ad server to.  These are considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or 
Dependent claims 2-5, 7-11, 13-16 are not considered directed to any additional non-abstract claim elements. No further additional elements are found in the dependent claims.  The host registry in claims 4, 5 are considered generic.  So, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanDeVelde (20160225029).

an ad database that stores a plurality of ads, each ad of the plurality of ads providing advertising content, to be provided in connection with a web page that contains content in addition to the advertising content, the ad database having a Uniform Product Code (UPC) field that associates one or more of the plurality of ads in the ad database with one or more Uniform Product Codes (UPCs) ([110] see UPC and advertisement; Fig. 13 shows the ad is provided in connection with a webpage);
an ad server programmed with computer-executable instructions that when
executed, cause the ad server to (Fig. 1):
accept inputs by one or more users to associate one or more UPCs with one
or more ads in the ad database (Fig. 19c shows the UPC gets associated with the ads and campaigns);
receive a first query for advertising content ([149]);
process the first query for advertising content to identify a first UPC code
specified in the query ([149] and see UPC);
retrieve a first ad from the ad database as a function of the first UPC code ([149]);
and
respond to the query by providing the first ad for consumption in conjunction with a web page ([149] and the ad is to be shown to the customer; and Fig. 13 shows the ad is provided in connection with a webpage ).

In further regards to claim 12, VanDeVelde further discloses accept association by a user to associate a UPC with one or more query terms ([134]); store the association of the UPC with the one or more query terms to the ad database ([134]); process the query for advertising content to identify the one or more query terms; correlate the one or more query terms to the UPC ([149]).
Claims 2, 8, 13. VanDeVelde further discloses computerized advertising delivery system of claim 1 wherein the ad server is further programmed with computer-executable instructions that when executed, cause the ad server to:
accept inputs by one or more users to associate the one or more UPCs with one or more query terms ([134]);
store the association UPC with each entered query term to the ad database ([134]);
wherein the instructions that cause the processor to process the first query for
advertising content to identify the first UPC code comprise instructions that cause the processor to,
process the first query to identify the one or more query terms; and
correlate the one or more query terms to the first UPC code ([134]).
Claims 3, 7, 9, 14. VanDeVelde further discloses computerized advertising delivery system of claim 1: wherein the webpage corresponds to a second web page 
wherein the first query for advertising content originates from a first webpage
which is associated with the first hostname ([134]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10, 11, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over VanDeVelde (20160225029) in view of Official Notice.
Claims 4, 10, 15. VanDeVelde  further discloses the computerized advertising delivery system of claim 1: wherein the webpage corresponds to a second web page associated with a second hostname (see URL at [200] and it is interpreted that the URL could be internal or external, or the first hostname or second hostname);
wherein the first query for advertising content originates from a first webpage
which is associated with a first hostname ([20, 30]);
wherein the ad server is further programmed with computer-executable
instructions that when executed, cause the ad server to:
receive a second query for advertising content from a third hostname ([21, 20, 30] and there are multiple manufacturers that can search).

Claims 5, 11, 16. VanDeVelde further discloses the computerized advertising delivery system of claim 1:
wherein the webpage corresponds to a second web page associated with a second hostname (see URL at [200] and it is interpreted that the URL could be internal or external, or the first hostname or second hostname);
wherein the first query for advertising content originates from a first webpage
which is associated with a first hostname ([20, 21, 30]);
wherein the ad server is further programmed with computer-executable
instructions that when executed, cause the ad server to:
receive a second query for advertising content ([21, 20, 30] and there are multiple manufacturers that can search);
obtain inventory status of each product specified by a UPC in the ad database
and only provide an ad in response to a query for advertising content that specifies a

a hostname from which the query for advertising content originates (see inventory at [84, 125]).
VanDeVelde does not explicitly disclose wherein the first hostname and the second hostname are each registered in a single host registry that specifies a plurality of hostnames that together form an on-network of hostnames; from a third hostname that is not registered in the single host registry.  However, Examiner takes Official Notice that it is old and well known that hostnames can be registered.  The Internet uses hostname registration since well before Applicant’s priority date to organize the sites and pages on the WWW.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add hostname registering to VanDeVelde website and Internet use.  One would have been motivated to do this in order to better access the sites and pages on the Internet.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zurada discloses relevant features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        1/4/22